PER CURIAM.
Only one point on appeal is meritorious and requires discussion. The record sup*314ports appellant’s argument that he is entitled to be reimbursed in compliance with the court order dated March 9, 1978, in the amount of $262.50. Said amount is apparently being held in the escrow account of Clayton Robin, the court-appointed commissioner, pending court order for distribution. We remand to the circuit court with directions to enter an appropriate order to enable appellant to recover the $262.50.
In all other respects, we affirm.
AFFIRMED in part, REVERSED in part and REMANDED.
DOWNEY, MOORE and GLICKSTEIN, JJ., concur.